Citation Nr: 1010550	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-10 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from January 1960 to December 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

Tinnitus was initially demonstrated years after service and 
has not been shown by competent evidence to be causally 
related to the Veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed (as an organic disease of the nervous 
system) to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1131, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA satisfied its duty to notify prior to 
the initial adjudication of the claim by means of a December 
2006 letter from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence and provided him with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in the 
event of award of the benefit sought.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and VA examination 
reports.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. Additionally, the claims 
file contains the Veteran's statements in support of his 
claim.  

The record reflects that the Veteran was afforded a VA 
examination and opinions in March 2007 and July 2007.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination and 
opinions obtained in this case are more than adequate for the 
issue decided on the merits herein, as they were based on a 
review of the Veteran's claims file and a physical 
examination.  A reasoned rationale for the opinion provided 
was set forth.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal decided on the 
merits herein has been met.  38 C.F.R. § 3.159(c) (4); 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, such service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
tinnitus.  He asserts that such tinnitus is due to noise that 
he was exposed to when working on helicopters and the engine 
noise of helicopters and jets when they took off and landed 
on the carrier to which he was attached.  The Veteran's DD 
Form 214 reflects that his military occupational specialty 
was that of a helicopter mechanic.  Therefore, based on this 
evidence, the Board finds that it would have been consistent 
with the Veteran's service for him to have been exposed to 
noise while in service.  See 38 U.S.C.A. § 1154(a).  As such, 
the Board concedes that the Veteran was exposed to acoustic 
trauma in service.

However, the Veteran's service treatment records are silent 
for complaints of, or treatment for, tinnitus.  Further, the 
record establishes that the first documentation of tinnitus 
was many years after the Veteran's separation from service in 
a March 2007 VA audiological examination report.  

In order to establish service connection on a presumptive 
basis, the Veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 2007, which was more than 40 
years after the Veteran's discharge from service.  As such, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a presumptive basis.

Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the Veteran's current tinnitus to his in-service 
exposure to noise.  In this regard, the Board notes that the 
examiner from the March 2007 VA examination opined that the 
Veteran's tinnitus was not related to his military service.  
In reaching this determination, the examiner, who reviewed 
the Veteran's claims file, indicated that:

... there are no documented complaints of 
tinnitus in the Veteran's records.  He 
claims his tinnitus occurs intermittently 
and very seldom.  Therefore due to the 
infrequency of his tinnitus and the lack 
of documentation, it is not at least as 
likely as not that the Veteran's tinnitus 
is related to his military service.

Likewise, in July 2007, another VA examiner also opined that 
the Veteran's tinnitus was not related to his service.  In 
reaching his conclusion, the examiner noted that:

Webster's dictionary defines opinion as 
"a view, judgment, or appraisal formed 
in the mind about a particular manner.  
Belief stronger than impression and less 
strong than positive knowledge."  
Etiology is defined as "all the causes 
of a disease or abnormal condition." An 
opinion has been rendered and this 
examiner is in agreement with it.  A 
"belief stronger than impression and 
less than positive knowledge" has been 
expressed now twice.  What is being 
requested is "all the causes of an 
abnormal condition."  Specifics are 
being requested in the absence of 
specifics.  Unless all of the Veteran's 
medical examinations and documentation of 
his civilian exposure and a whole host of 
other data not available is provided an 
etiology cannot be identified and to do 
otherwise is to resort to pure 
speculation.  The only fact regarding 
this judgment is that there is no 
documentation in the Veteran's records 
regarding tinnitus.  That leads to the 
opinion that it is less likely than not 
service connected.

In the absence of demonstration of continuity of 
symptomatology, or a clinical opinion that relates current 
tinnitus to service, the initial demonstration of tinnitus 
decades after service is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  


In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current tinnitus is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he has experienced tinnitus since 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  The Board acknowledges that it cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  In this regard, 
the Board again notes that the record is devoid of objective 
evidence of tinnitus until 2007, decades after service.  In 
contrast to his current assertions as to continuity of 
symptomatology since service, the Veteran did not complain of 
tinnitus on examination for separation from service in 
December 1963, nor in his claim for VA compensation benefits 
received in September 2006, when he identified other current 
disability of the ears.  Moreover, when seen as a VA 
outpatient in January 2007, he did not include tinnitus in 
his reported medical history of disabilities.  As such, the 
Board finds that any assertions by the Veteran as to 
continuity of symptomatology of tinnitus since service to be 
less than credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's tinnitus is 
related to noise exposure in service, or credible lay 
evidence of continuity of symptomatology of his tinnitus 
since service, the Board finds that the negative evidence of 
record, including the March 2007 and July 2007 VA opinions, 
are of greater probative value than the Veteran's statements 
in support of his claim.  Although the Board concludes that 
the evidence of record is sufficient to establish that the 
Veteran sustained acoustic trauma in service, the competent 
and credible evidence of record fails to establish that his 
current tinnitus is related to such incident of service.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for tinnitus and the claim must be 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


